Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-7,9,12-17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018144169 to Zalluhoglu  in view of  Panchal et al. 20130048383. 
Referring to claims 1,9,16-17, Zalluhoglu discloses a system and method  comprising: a sensor (126) positionable within a wellbore to detect a position and attitude of a drill bit within the wellbore; a rotary steerable system (640, see fig. 6)  positionable within the wellbore to steer the drill bit; a processing device ( 200, see paragraph 0032)  positionable to communicatively couple to the sensor and the rotary steerable system; and a memory device (240) comprising instructions that are executable by the processing device for causing the processing device to: receive sensor signals from the sensor; compute a wellbore trajectory error between (i) the position of the drill bit and a well plan position and (ii) the attitude of the drill bit and a well plan attitude (measurements are taken of inclination azimuth and depth  which is used to determine trajectory errors); and a command (see figure 6, at 630) is determined from the trajectory error (see paragraph 0058) and  transmit a command (see fig 6, at 630)  to the rotary steerable system (640) to steer the drill bit.  Zalluhoglu does not specifically disclose  determine an inclination set-point change command, an azimuth set-point change command, or both using the wellbore trajectory error; and transmit the inclination set-point change command and the azimuth set-point change command to the rotary steerable system to steer the drill bit. Panchal teaches determine an inclination set-point change command, an azimuth set-point change command, using the wellbore trajectory error (see paragraph 0022 and 0023 control inputs Uinc and Uazi are determined from trajectory errors); and transmit the inclination set-point change command and the azimuth set-point change command to steer a drill bit ( inputs are sent to controller to control direction of bit) which would minimize the trajectory error to adhere to the well plan.. Panchal teaches the method of determining steering the drill bit  help to minimized  strain energy is ( see paragraph 0027, and fatigue life of threads of the drill pipe is improved (see paragraph 0028).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu to have  determine an inclination set-point change command, an azimuth set-point change command, or both using the wellbore trajectory error; and transmit the inclination set-point change command and the azimuth set-point change command to the rotary steerable system to steer the drill bit in view of the teachings of Panchal to help minimize strain energy and improve thread life of the drill pipe.
Referring to claims 4 and 12, Zalluhoglu, as modified by Panchal, teaches the rotary steerable system maintains an inclination angle and an azimuth angle until a new inclination set-point change command and a new azimuth set-point change command are received at the rotary steerable system ( Panchal teaches IAH hold apparatus 114 to hold inclination and azimuth targets).  
Referring to claims 5 ,13 and 19, Panchal of the combination teaches  determining the inclination set-point change command and the azimuth set-point change command accounts for a response depth2019-IPM-103614 U1 US19/22Attorney Docket No. 061429-1159306 comprising a spatial delay, a telemetry delay, a closed-loop borehole propagation dynamics delay, or a combination thereof ( see paragraph 0041 -0042 lags in the IAH controller are taken into account).  
Referring to claims 6-7,14-15 and 20, Zalluhoglu discloses the position of the drill bit comprises an indication of a true vertical depth and a lateral distance  and the attitude of the drill bit comprises an indication of an inclination angle and an azimuth angle of the drill bit ( see paragraph 0061 inclination, azimuth and drilled depth are measured).  

Claims 2-3,8, 11,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018144169 to Zalluhoglu  in view of  Panchal et al. 20130048383, as applied to claims 1,9 and 16 and further in view of WO 2018144170 to Zhao et al. 
Referring to claims 2 and 18, Zalluhoglu does not disclose the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to a linear-quadratic regulator (LQR) control approach. Zhao teaches using a cost function comprising a linear quadratic tracker (see paragraph 0084).  Zhao use the cost function to determine inputs in order to   determine  an  optimal trajectory that minimizes the cost (see paragraph 0019 and 0041).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu, as modified by Panchal, the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to a linear-quadratic regulator (LQR) control approach in view of the teachings of Zhao in order to minimize drilling cost.
Referring to claim 3 and 11, Zalluhoglu does not disclose the inclination set-point change command and the azimuth set-point change command are determined by minimizing a performance index.  Zhao teaches using a cost function which is a type of performance index can be used to determine inputs in order to   determine  an  optimal trajectory that minimizes the cost (see paragraph 0019 and 0041).   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu, as modified by Panchal, to  have the inclination set-point change command and the azimuth set-point change command determined by minimizing a performance index in view of the teachings of Zhao in order to minimize drilling cost.
Referring to claim 8, Zalluhoglu does not disclose the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to a linear-quadratic Gaussian (LQG) control approach. Zhao teaches using a cost function comprising a linear quadratic tracker (see paragraph 0084).  Zhao use the cost function to determine inputs in order to   determine  an  optimal trajectory that minimizes the cost (see paragraph 0019 and 0041).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu, as modified by Panchal, the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to a linear-quadratic  Gaussian (LQG) control approach in view of the teachings of Zhao in order to minimize drilling cost.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018144169 to Zalluhoglu  in view of  Panchal et al. 20130048383, as applied to claim 9,  and further in view of Diao et al. 20050268063 . 
Referring to claim 10, Zalluhoglu does not disclose the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to an infinite horizon discrete time linear-quadratic regulator (LQR) control approach. Diao teaches using a cost function comprising a linear quadratic regulator  controller where optimization is performed over infinite time (see paragraph 0100).  Diao  this this type of linear quadratic regulator controller is used to employed to minimize costs (see paragraph 0100).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu, as modified by Panchal, the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to an infinite horizon discrete time linear-quadratic regulator control approach in view of the teachings of Diao in order to minimize drilling cost.


Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. The applicant argues that neither Zalluhoglu  or Panchal  discloses determining an inclination set-point change command, an azimuth set-point change command, or both using the wellbore trajectory error to minimize the wellbore trajectory error to adhere to the well plan.  While Panchal discloses determining an inclination set-point change command, an azimuth set-point change command, Panchal has a different reason for determining an inclination set-point change command, an azimuth set-point change command than the applicants.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  See MPEP 2145  Section II.  Moreover, since Zalluhoglu in view of Panchal disclose the same method steps  of  determining an inclination set-point change command, an azimuth set-point change command  using the wellbore trajectory error as the claimed invention the wellbore error would inherently be minimized to adhere to a well plan. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672